DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 3 is objected to because of the following informalities: the claim recites “…determining that the detection response packet from the second network node is not received within third preset duration…” However, this should be e.g. -- determining that the detection response packet from the second network node is not received within a third preset duration --.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: 	the claim recites “…within first preset duration…” and “…exceeds second preset duration.” However, this should be e.g. – within a first preset duration – and – exceeds a second preset duration --. Appropriate correction is required. 

11 is objected to because of the following informalities: 	the phrase “…within third preset duration…” should be e.g. – within a third preset duration – Appropriate correction is required.

Claim 18 is objected to because of the following informalities: 	the phrase “…exceeds second preset duration…” should be e.g. – exceeds a second preset duration – Appropriate correction is required. 

Claim 19 is objected to because of the following informalities: 	the phrase “…within third preset duration …” should be e.g. – within a third preset duration – Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2020/0220774) in view of Carney et al. (US 2017/0053258), hereafter “Carney.”
Regarding claim 1, Shi teaches a communications connection detection method, implemented by a first network node (Shi: S201 of FIG. 2; 500 of FIG. 5), wherein the communication detection method comprises: 	sending a detection request packet to a second network node, wherein the detection request packet is for detecting whether the first network node and the second network node are in a connected mode (Shi: S201-S203 of FIG. 2; par 0025, 0028); 	determining that the first network node does not receive a detection response 

Regarding claim 8, the communications connection detection method of claim 1, further comprising restoring an aggregated routing function between the first network node and the central node, wherein the aggregated routing function is for forwarding the data traffic transmitted between the first network node and the second network node using the central node (Carney: par 0054). 

Regarding claim 9, a communications connection detection apparatus, wherein the apparatus is applied to a first network node (Shi: S201 of FIG. 2; 500 of FIG. 5), and comprises: 	a first transmitter configured to send a detection request packet to a second network node, wherein the detection request packet is used to detect whether the first network node and the second network node are in a connected mode (Shi: S201-S203 

Regarding claim 16, the communications connection detection apparatus of claim 9, wherein the processor is further configured to restore an aggregated routing function between the first network node and the central node when determining that the first receiver does not receive the detection response packet from the second network node, and wherein the aggregated routing function is used by the processor to forward the data traffic transmitted between the first network node and the second network node using the central node (Carney: par 0054).



Claims 2-4, 10-12, and 18-20 are rejected as being unpatentable over Shi (US 2020/0220774), in view of Carney et al. (US 2017/0053258), and further in view of Li et al. (US 2010/0281168), hereafter “Li.”
Regarding claim 2, Shi-Carney does not teach the communications connection detection method of claim 1, wherein the first network node sends the detection request packet to the second network node when any one of the following conditions is met: 	the first network node does not receive the data traffic from the second network node; 	the first network node does not receive the data traffic from the second network node within a first preset duration; 	the first network node does not receive the data traffic from the second network node, and the first network node does not send the data traffic to the second network node; or 	a duration in which the first network node does not receive the data traffic from the second network node and the first network node does not send the data traffic to the second network node exceeds a second preset duration. 	Li teaches a technique of: 	wherein the first network node sends the detection request packet to the second network node when any one of the following conditions is met: …the probe connection may be initiated…after a fewer or greater number of TCP SYN packets have timed out…]); 	the first network node does not receive the data traffic from the second network node within a first preset duration (Li: 308-312 of FIG. 5; par 0025 […the probe connection may be initiated…after a fewer or greater number of TCP SYN packets have timed out…]); 	the first network node does not receive the data traffic from the second network node, and the first network node does not send the data traffic to the second network node (Li: 308-312 of FIG. 5; par 0025 […the probe connection may be initiated…after a fewer or greater number of TCP SYN packets have timed out…]); or 	a duration in which the first network node does not receive the data traffic from the second network node and the first network node does not send the data traffic to the second network node exceeds a second preset duration (Li: 308-312 of FIG. 5; par 0025 […the probe connection may be initiated…after a fewer or greater number of TCP SYN packets have timed out…]). 	It would have been obvious to one of ordinary skill in the art to modify Shi-Carney initiate a probe responsive to failed communications according to the technique of Li with predictable results. One would be motivated to make the combination in order to provide the predictable benefit of automatically engaging in probing responsive to a likely network failure so as to expedite the resolution of any underlying issues. One would further be motivated to make the combination because both Li and Shi-Carney 

Regarding claim 3, the communications connection detection method of claim 1, further comprising: 	determining that the detection response packet from the second network node is not received within third preset duration (Li: par 0025); or	determining that the detection response packet from the second network node is not received within the third preset duration, and determining that the detection response packet from the second network node is not received after the detection request packet is sent to the second network node N times, wherein N is an integer greater than 1 (Li: par 0025). 

Regarding claim 4, the communications connection detection method of claim 1, wherein the detection request packet is an NHRP packet, wherein the NHRP packet comprises a first field, and wherein the first field indicates that the NHRP packet is for detecting whether the first network node and the second network node are in the connected mode (Li: par 0021 […a TCP SYN/ACK packet…]; Carney: par 0053). 

Regarding claim 10, the communications connection detection apparatus of claim 9, further comprising: …the probe connection may be initiated…after a fewer or greater number of TCP SYN packets have timed out…]); 		the second receiver does not receive the data traffic from the second network node within a first preset duration (Li: 308-312 of FIG. 5; par 0025 […the probe connection may be initiated…after a fewer or greater number of TCP SYN packets have timed out…]); 		the second receiver does not receive the data traffic from the second network node, and the second transmitter odes not send the data traffic to the second network node (Li: 308-312 of FIG. 5; par 0025 […the probe connection may be initiated…after a fewer or greater number of TCP SYN packets have timed out…]); or 		a duration in which the second receiver does not receive the data traffic from the second network node and the second transmitter does not send the data traffic to the second network node exceeds second preset duration (Li: 308-312 of FIG. 5; par 0025 […the probe connection may be initiated…after a fewer or greater number of TCP SYN packets have timed out…]). 



Regarding claim 12, the communications connection detection apparatus of claim 9, wherein the detection request packet is an NHRP packet, wherein the NHRP packet comprises a first field, and wherein the first field indicates that the NHRP packet is used to detect whether the first network node and the second network node are in the connected mode (Li: par 0021 […a TCP SYN/ACK packet…]; Carney: par 0053). 

Regarding claim 18, the communications connection detection network node of claim 17, wherein the instructions further cause the communications connection detection network node to further send the detection request packet to the second network node when any one of the following conditions is met: 	the communications connection detection network node does not receive the data traffic from the second network node (Li: 308-312 of FIG. 5; par 0025 […the probe connection may be initiated…after a fewer or greater number of TCP SYN packets have timed out…]); 	the communications connection detection network node does not receive the data traffic from the second network node within a first preset duration (Li: 308-312 of FIG. 5; par 0025 […the probe connection may be initiated…after a fewer or greater number of TCP SYN packets have timed out…]); 	the communications connection detection network node does not receive the data traffic from the second network node and the first network node does not send the data traffic to the second network node (Li: 308-312 of FIG. 5; par 0025 […the probe connection may be initiated…after a fewer or greater number of TCP SYN packets have timed out…]); or 	a duration in which the communications connection detection network node does not receive the data traffic from the second network node and the first network node does not send the data traffic to the second network node exceeds second preset duration (Li: 308-312 of FIG. 5; par 0025 […the probe connection may be initiated…after a fewer or greater number of TCP SYN packets have timed out…]). 

Regarding claim 19, the communications connection detection network node of claim 17, further comprising: 	determining that the detection response packet from the second network node is not received within a third preset duration (Li: par 0025); or 	determining that the detection response packet from the second network node is not received within the third preset duration, and determining that the detection 

Regarding claim 20, the communications connection detection network node of claim 17, wherein the detection request packet is an NHRP packet, wherein the NHRP packet comprises a first field, and wherein the first field indicates that the NHRP packet detects whether the communications connection detection network node and the second network node are in the connected mode (Li: par 0021 […a TCP SYN/ACK packet…]; Carney: par 0053).

Claims 5, 6, 13, and 14 are rejected as being unpatentable over Shi (US 2020/0220774), in view of Carney et al. (US 2017/0053258), further in view of Li et al. (US 2010/0281168), and further in view of Huynh Van et al. (US 2010/0142410), hereafter “Huynh Van.”
Regarding claim 5, Shi-Carney-Li does not teach the communications connection detection method of claim 4, wherein the NHRP packet further comprises a second field, and wherein the second field is for detecting whether the detection request packet is secure. 	Huynh Van teaches: 	wherein a NHRP packet further comprises a second field, and wherein the second field is for detecting whether the detection request packet is secure (Huynh Van: IP GRE Encapsulation adds 24 bytes. The ESP header that is part of the IPSec encapsulation contains a 4-byte Security Parameter Index (SPI) field and the 4 byte sequence number (anti-replay logic).]). 	It would have been obvious to one of ordinary skill in the art to implement the header fields of Huynh Van within the Shi-Carney-Li system with predictable results. One would be motivated to make the combination to provide the predictable benefit of enhancing the security of the system using the security protocols and protocol-specific headers. One would further be motivated to make the combination in view of the substantially similar NHRP networking environment of Huynh Van. In view of this substantially similar environment it would have been readily apparent to one of ordinary skill that various teachings of Huynh Van could have been implemented within the Shi-Carney-Li system with predictable results and a beneficial effect. 

Regarding claim 6, the communications connection detection method of claim 4, wherein the NHRP packet further comprises a third field, wherein the third field indicates a sequence number of the NHRP packet, and wherein the sequence number indicates whether the NHRP packet is a replay packet (Huynh Van: par 0205 [IP GRE Encapsulation adds 24 bytes. The ESP header that is part of the IPSec encapsulation contains a 4-byte Security Parameter Index (SPI) field and the 4 byte sequence number (anti-replay logic).]). 

IP GRE Encapsulation adds 24 bytes. The ESP header that is part of the IPSec encapsulation contains a 4-byte Security Parameter Index (SPI) field and the 4 byte sequence number (anti-replay logic).]). 

Regarding claim 14, the communications connection detection apparatus of claim 12, wherein the NHRP packet further comprises a third field, wherein the third field indicates a sequence number of the NHRP packet, and wherein the sequence number indicates whether the NHRP packet is a replay packet (Huynh Van: par 0205 [IP GRE Encapsulation adds 24 bytes. The ESP header that is part of the IPSec encapsulation contains a 4-byte Security Parameter Index (SPI) field and the 4 byte sequence number (anti-replay logic).]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454